DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-12 are pending in this application and have been examined on the merits.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/13/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following structures must be shown or the feature(s) canceled from the claim(s).
Mounting structural member, see claim 1, pg. 22, line 23 and pg. 23, line 7;
Fixing structural member, see claim 1, pg. 22, line 33 and pg. 23, lines 7-8;
Hollow floating base, see claim 1, pg. 23, line 15;
Center of mass, see claim 1, pg. 23, line 15;
Scrubbers, see claim 6.
No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: hotspots 77 as disclosed on pp. 11, 17-18, and 20.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
17 and 72 as shown in fig. 37;
34-36 as shown in fig. 15;
42 as shown in fig. 17;
64 as shown in fig. 27;
65 as shown in figs. 27 and 30;
76 as shown in figs. 27-29;
70a-70b as shown in fig. 36A.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: the term “inlet pipes 9” on pg. 20, line 7 should be changed to “inlet pipes 69” to maintain consistent labeling.  
Appropriate correction is required.
Claim Objections
The claims 1 and 5 are objected to because they include reference characters which are not enclosed within parentheses.  
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses or removed from the claims so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).
Claims 1 3 and 12 objected to because of the following informalities:  
The term “the insulated silo 2” in claim 1, on pg. 23, line 14 should be changed to “an insulated silo” to establish proper antecedent basis;
The term “an insulated silo” in claim 1, on pg. 23, line 22 should be changed to “the insulated silo” to maintain antecedent basis;
The language “and fixed to the MCB on the other side” in reference to the hollow vertical columns in claim 1, on pg. 23, line 20 implies that the hollow vertical columns are separate from the MCB, however fig. 37 appears to disclose the hollow vertical columns being a component of the MCB. The examiner recommends the language be changed to “and fixed to a pair of horizontal stabilizer beams on the other side” or “and fixed to hollow base on the other side” in order to maintain a clear indication of what is included as a component of the MCB;
The term “the Solar Equinox” in claim 1, on pg. 23, line 24 should be changed to “an equinox” or “a horizontal axis” in order to establish proper antecedent basis and avoid the confusion of potentially measuring an angle from the time of year known as the Solar Equinox;
The term “fixed on to a frame by” in claim 5 should be changed to “fixed on to a frame,” to avoid hanging prepositions.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“mounting structural member” in claim 1. The term “structural member” is a generic placeholder and “mounting” is the related function. The claim does not clearly indicate additional structure to perform the function. 
“fixing structural member” in claim 1. The term “structural member” is a generic placeholder and “fixing” is the related function. The claim does not clearly indicate additional structure to perform the function.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The limitation “mounting structural member” is discussed further in pg. 5, lines 1-19 though no corresponding structure is given. The limitation “fixing structural member” is discussed further in pg. 5, lines 1-19 though no corresponding structure is given.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the indefinite limitation "a hollow floating base held securely through the Center of Mass".  The limitation is indefinite since it is unclear which center of mass is being held. It is also unclear as to how a center of mass, which has no physical structure, can be held. Further, it is indefinite as to whether the hollow floating base is a component of the Main Carrier Base, the load bearing hollow Cartesian device, or both.
Claim limitation “mounting structural member” in claim 1 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification fails to disclose structure that would be capable of mounting the FLT to the RLMS, and the “mounting structural member” is not disclosed in the drawings. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim limitation “fixing structural member” in claim 1 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification fails to disclose structure that would be capable of fixing the ELFR in a position, and the “fixing structural member” is not disclosed in the drawings. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 2-12 are rejected as they depend on rejected claim 1.
Allowable Subject Matter
Claims 1-12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter of claim 1.
Regarding claim 1, The closest prior art found during the search are US 2010/0051016 (referred to as Ammar), US 9,587,857 (referred to as Bates), and US 2014/0338724 (referred to as Tan). Ammar discloses a solar concentrating device with Fresnel reflectors which can rotate about a solar receiver, and a base support. Bates discloses a Fresnel tunnel which concentrates solar energy on a receiver. Tan discloses a circular rotating base for tracking the azimuth angle of a solar collector. Even a combination of Ammar in view of Bates and Tan does not disclose all the features claimed in claim 1 including at least the following: a Fresnel lens structure with a degree of freedom which allows the lenses to translate radially or along the length of the receiver, a silo which contains a thermal energy storage material, and a hollow floating base. It would not be obvious to one of obvious skill in the art to combine further references because it would involve heavily modifying a teaching reference or incorporating art which is not analogous to the claimed invention.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
“SOLAR FLUX DISTRIBUTION ANALYSIS OF NON-IMAGING PLANAR CONCENTRATOR FOR THE APLLICATION IN CONCENTRATOR PHOTOVOLTAIC SYSTEM” by Kok-Keong Chong et al. discloses non-imaging Fresnel concentrators;
US 2010/0101621 (Xu) discloses a tank for heat transfer material storage; 
US 2011/0162692 (Giacalone et al.) discloses a solar concentrator with tilting functionality and azimuth tracking;
US 5,505,917 (Collier) discloses a solar concentrator with heat transfer material and vertical columns;
US 2015/0244304 (Ozeki et al.) discloses a polygonal solar panel tube that rotates; and
US 4,281,641 (Devore) discloses a triangular Fresnel lens tube.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLE N FRIEDMAN whose telephone number is (571)272-5167. The examiner can normally be reached Monday to Friday 7:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven McAllister can be reached on (571)272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COLE N FRIEDMAN/Examiner, Art Unit 3762    

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762